Investor Relations Contact: Anita Booe – 336-703-6902 FOR IMMEDIATE RELEASE ABooe@KrispyKreme.com Media Relations Contact: Brian K. Little – 336-726-8825 Blittle@KrispyKreme.com Krispy Kreme Doughnuts, Inc. Adopts Shareholder Protection Rights Agreement WINSTON-SALEM, N.C., Jan. 14 – Krispy Kreme Doughnuts, Inc. (NYSE: KKD) today announced that its Board of Directors has adopted a Shareholder Protection Rights Agreement to replace the Company's existing Rights Plan, which will expire on January 18, 2010. "The new Rights Plan was adopted to deter abusive takeover tactics, but it was not adopted in response to any specific effort to acquire control of the Company.
